          Case 1:14-cv-04958-ER Document 72 Filed 08/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ex rel. MARY
                                                                   14 Civ. 4958 (ER)
BIXLER WOOD,
                                            Plaintiffs,
                          v.                                 NOTICE AND [PROPOSED]
                                                              ORDER OF VOLUNTARY
AVALIGN TECHNOLOGIES, INC., et al.,                         DISMISSAL OF REMAINING
                                                            FEE AND EXPENSE CLAIMS
                                          Defendants.


       WHEREAS, upon entry of the Notice of Dismissal so ordered by this Court on May 28,

2020 [Dkt. 70], all claims in the above-captioned action were dismissed with prejudice as to

Mary Bixler Wood (“Relator”) and without prejudice as to the United States of America or other

State parties, with the exception of Relator’s claims for fees and expenses by motion dated

November 22, 2019 [Dkt. 25] (the “Fee and Expense Claims”), which this Court ruled on by

Opinion and Order dated May 20, 2020 [Dkt. 68], and which have since been fully satisfied;

       IT IS HEREBY ORDERED that, pursuant to Federal Rule of Civil Procedure 41, the Fee

and Expenses Claims are dismissed with prejudice, and this action may be closed by the Clerk.



                                                   SO ORDERED.

                                                   ______________________
                                                   HON. EDGARDO RAMOS
                                                   UNITED STATES
                                                           8/13/2020DISTRICT JUDGE
         Case 1:14-cv-04958-ER Document 72 Filed 08/13/20 Page 2 of 2




Requested by:

Dated:   August 11, 2020                       Respectfully submitted,

                                               HARTER SECREST & EMERY LLP

                                          By: /s/ Brian M. Feldman
                                              Brian M. Feldman
                                              1600 Bausch & Lomb Place
                                              Rochester, New York 14604
                                              Telephone No. (585) 231-1201
                                              Facsimile No. (585) 232-2152
                                              BFeldman@hselaw.com
                                               Counsel for Relator Mary Bixler Wood




                                      2
